            Case 1:20-cv-01701-DAD-JLT Document 10 Filed 03/19/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                  Case No. 1:20-cv-01701 NONE JLT
12                    Plaintiff,                     ORDER DIRECTING THE CLERK OF COURT TO
                                                     ASSIGN A DISTRICT JUDGE TO THIS CASE
13            v.                                     AND TO CLOSE IT
                                                     (Doc. 9)
14    CENTER PROPERTIES (VALLEY
      VILLAGE), L.P.,
15
                      Defendants.
16

17          The parties have stipulated, according to Federal Rules of Civil Procedure Rule 41(a)(1) to

18   dismiss this action has with prejudice with each side to bear their own fees and costs. (Doc. 9)

19   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing

20   this case and then to close this action.

21
     IT IS SO ORDERED.
22

23      Dated:     March 19, 2021                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27
28
